Case 1:19-cv-00146-SPW Document 41 Filed 12/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA -
BILLINGS DIVISION FILED

RYDER TRUCK RENTAL, LT; and
RYDER TRUCK RENTAL, INC.,

Plaintiffs,
vs.

BILLINGS COLLISION REPAIR,
INC; AMERICAN INTER-FIDELITY
CORP, d/b/a AMERICAN INTER-
FIDELITY EXCHANGE; and R & E
TOWING AND RECOVERY, LLC.,

Defendants.

 

 

 

DEC 1 i 2020

Clerk, U S District Court
District Of Montana
Billings

CV 19-146-BLG-SPW

ORDER DENYING MOTION
FOR DISMISSAL WITH
LEAVE TO REFILE

The Defendant American Inter-Fidelity Corp. d/b/a American Inter-Fidelity

Exchange has filed a Motion for Dismissal with Prejudice of All Claims (Doc. 40).

Upon the Court’s review,

IT IS HEREBY ORDERED that the Defendant’s Motion is DENIED with

leave to refile for the reason that Defendant has filed a Motion for Dismissal. The

Court’s Amended Order (Doc. 39) states that the parties are to file a stipulation to

dismiss together with a proposed order dismissing the claims against those parties.
Case 1:19-cv-00146-SPW Document 41 Filed 12/11/20 Page 2 of 2

The Clerk of Court is directed to notify the parties of the making of this

Order.

~e—
DATED this _//_ day of December, 2020

Pe caceactibiol Bs

SUSAN P. WATTERS
United States District Judge
